DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
2.         The present office action is made in response to the amendments filed on 07/20/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter. 
B) Regarding to the claims, applicant has amended claims 1-7, 9, 13, 15-16 and 18. There is not any claim being added into or canceled from the application. The pending claims are claims 1-19.
Response to Arguments
3.	The amendments to the specification and the claims as provided in the amendment of 07/20/2022, and applicant's arguments provided in the mentioned amendment, pages 10-18, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 05/04/2022, the amendments to the specification as provided in the amendment of 07/20/2022 and applicant’s arguments provided in the mentioned amendment, pages 10-11, have been fully considered and are sufficient to overcome the objections to the drawings and the specification.
B) Regarding to the Claim Interpretation as set forth in the office action of 05/04/2022, it is noted that applicant has not amended the claims or provided any argument to overcome the Claim Interpretation, thus the Claim Interpretation set forth in the mentioned office action is repeated in the present office action.
C) Regarding to the objections of claims 1-9, 11, 15-17 and 19 as set forth in the office action of 05/04/2022, the amendments to the claims as provided in the amendment of 07/20/2022 and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered and are sufficient to overcome the objections to the claims.
D) Regarding to the rejections of claims 1-9, 11, 15-17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 05/04/2022, the amendments to the claims as provided in the amendment of 07/20/2022 and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered and are sufficient to overcome the rejections of claims 1-2, 4-5, and 15. However, applicant has not amended claims 3 and 6 or provided any argument to overcome the rejection of claims 3 and 6. Thus, the rejection of claims 3-6 are repeated in the present office action.
E) Regarding to the rejection of claims 1, 3 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of U.S. Patent No. 11,199,500 as set forth in the office action of 05/04/2022, the amendments to the claims as provided in the amendment of 07/20/2022 and applicant’s arguments provided in the mentioned amendment, page 18, have been fully considered and are sufficient to overcome the rejections of the claims on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of U.S. Patent No. 11,199,500.
F) Regarding to the rejection of claims 15 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Pospiech et al (US Publication No. 2017/0090176), the rejection of claims 1, 8-9 and 16-17 under 35 U.S.C. 103 as being unpatentable over Pospiech et al (US Publication No. 2017/0090176), and the rejection of claims 2 and 7 under 35 U.S.C. 103 as being unpatentable over Pospiech et al in view of Udo (US Publication No. 2015/0001373) and Heintzmann et al (US Publication No. 2010/0059696) as set forth in the office action of 05/04/2022, the amendments to the claims as provided in the amendment of 07/20/2022 and applicant’s arguments provided in the mentioned amendment, pages 11-17, have been fully considered and are sufficient to overcome the rejections of the mentioned claims over the applied art.
G) Regarding to the restriction set forth in the office action of 01/25/2022, present claims 1 and 15 are now allowable with respect to the prior art, thus the restriction requirement among Inventions I-III, as set forth in the Office action mailed on 01/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/25/2022 is now withdrawn.  Claims 10 and 12, directed to Invention II and claims 13-14 and 18, directed to Invention III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. See Note below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note:
The rejoined claims 10, 14 and 18 each has at least a problem of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, which are addressed in the section of “Claim Rejections - 35 USC § 112” provided in the present office action.
Drawings
4.         The drawings contain eight sheets of figures 1-3, 4a-4d, 5-9, 10a-10b, and 11a-11d were received on 12/17 2019.  These drawings are now approved by the examiner.
Specification
5.	The substitute specification filed on 07/20/2022 has been entered.
6.       The lengthy specification which was amended by the amendment pf 07/20/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
7.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation are: 
a) “first distance resolution” and “second distance resolution” in claim 3; and
b) “focus metrics” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
10.	Claim 13 is objected to because of the following informalities.  Appropriate correction is required.
In claim 13: the use of claimed language related to the objective is not consistent. See the claim on lines 2-3. Should “the objective” appeared on lines 2-3 be changed to --the at least one objective--?
Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 3-6, 10, 12, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “displacing the (at least one) objective and the sample region … relative displacement positions” (lines 3-12). What does applicant mean by “a first distance resolution” (line 5) and “a second distance resolution” (line 10)? How can a reduction of a relative distance from a largest distance t a smallest distance using the so-called “a first distance resolution” cause a plurality of maxima in the profile?
b) Claim 6  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “determining respective focus metrics for the respective images” (line 9). What does applicant mean by “focus metrics”?
c) Claim 10  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the sample region … a third boundary surface” 3-8). The mentioned feature is unclear with regard to the structural relationship among the sample region, the substrate carrier and the at least one boundary surface. It is noted that while the base claim 1 recites that a sample region has a t least one boundary surface, see claim 1 on lines 3-4, and the claim recites that the sample region has a substrate carrier, see claim 10 on lines 3-4; however, both claims 1 and 10 do not positively provide a proper antecedent basis for the feature of “the at least one boundary surface of the substrate carrier” recited in claim 10 on line 7.
d) Claim 14  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the beam splitter … 0.10 and 10 α” (lines 1-3). What does applicant mean by the mentioned feature? Should “0.10 and 10 α” be changed to --0.10 and 10-- ? See substitute specification of 07/20/2022 in page 15, lines 4-6.
e) Claim 18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the wide angle … at least one addition element” (lines 1-7). What “at least one addition element” does applicant imply here? What is/are structural relationship(s) between/among the so-called “at least one additional element” with other elements constituted the microscope system?
f) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Allowable Subject Matter
13.	Claims 1-2, 7-9, 11, 13, 15-17 and 19 are allowed.
14.	Claims 3-6, 10, 12, 14 and 18 would be allowable if rewritten/amended to overcome the rejections of those claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, provided in the present office action.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
The microscope system as recited in independent claim 15 and the method for recording an image of a sample as recited in the independent claim 1 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2015/0001373 and  2010/0059696 by the limitations regarding to at least one  microscope camera and at least one processor which in combination provided the features thereof “at least one microscope camera … a further microscope camera” (claim 15 on lines 11-28) or “capturing, for a respectively relative displacement position … displacement position” (claim 1 on lines 9-22).
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872